UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4957


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAIME NOEL AYALA ARRIAZA,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:09-cr-00190-TSE-1)


Submitted:   September 2, 2010            Decided:   November 24, 2010


Before MOTZ, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Todd Richman,
Assistant Federal Public Defender, Caroline S. Platt, Research
and Writing Attorney, Alexandria, Virginia, for Appellant. Neil
H. MacBride, United States Attorney, Karen L. Dunn, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jaime Noel Ayala Arriaza appeals his conviction and

seven-month sentence after entering a conditional guilty plea

pursuant to a plea agreement to one count of possession of a

firearm    and       ammunition      by    an   illegal     alien,    in    violation       of

18 U.S.C.       §§    922(g)(5),          924(a)(2)       (2006).      Arriaza’s           sole

argument on appeal is that the district court erred when it

denied his motion to suppress the fruits of a warrantless police

search    on    his       impounded   vehicle        because   he    alleges        that   the

automobile exception to the warrant requirement did not justify

the search post-Arizona v. Gant, ___ U.S. ___, 129 S. Ct. 1710

(2009).        Because we disagree, we affirm the district court’s

judgment.

               In reviewing the district court’s denial of Arriaza’s

suppression       motion,       we    review        the   district    court’s        factual

determinations for clear error and any legal determinations de

novo.     United States v. Kelly, 592 F.3d 586, 589 (4th Cir.),

cert. denied, 130 S. Ct. 3374 (2010).                          Because the district

court denied Arriaza’s motion, we construe the evidence “in the

light most favorable to the government.”                     Id.

               The Fourth Amendment guarantees “[t]he right of the

people to be secure . . . against unreasonable searches and

seizures    .    .    .    .”    U.S.      Const.     amend.   IV.     This     guarantee

requires       that    “searches      be     conducted      pursuant       to   a    warrant

                                                2
issued    by    an       independent           judicial         officer.”           California          v.

Carney, 471 U.S. 386, 390 (1985).                           An established exception to

this rule is the “automobile exception.”                                  Kelly, 592 F.3d at

589.     Under this exception, police may search a vehicle without

a   warrant     if       “probable       cause       exists        to    believe         it    contains

contraband” and the vehicle is “readily mobile.”                                         Pennsylvania

v. Labron, 518 U.S. 938, 940 (1996).                               If both conditions are

met,    police       may      conduct      a       warrantless           search      “that       is     as

thorough       as    a     magistrate          could       authorize          in    a     warrant[.]”

United States v. Ross, 456 U.S. 798, 800 (1982).

               We    conclude           that       the    totality        of       the    facts       and

circumstances         known        to    police          were    sufficient         to        support    a

reasonable belief that Arriaza’s vehicle contained a firearm.

Moreover,       a    car      is     “readily            mobile”        for    purposes         of    the

automobile      exception          so     long      as     it    is     “‘being         used     on   the

highways’ or is ‘readily capable of such use’ rather than, say,

‘elevated on blocks.’”                  Kelley, 592 F.3d at 591 (quoting Carney,

471    U.S.     at    392-93).            So       long     as     a     vehicle         is    “clearly

operational[,]” we have found the vehicle to be “readily mobile”

for purposes of determining whether a warrantless search of that

vehicle was constitutional.                     See United States v. Brookins, 345

F.3d     231,        238      (4th       Cir.        2003).              Accordingly,            “[t]he

justification            to   conduct          a     warrantless              search      under       the

automobile exception does not disappear merely because the car

                                                    3
has    been     immobilized            and        impounded.”           See    United    States        v.

Gastiaburo,           16    F.3d        582,       586   (4th       Cir.       1994)     (upholding

warrantless search of a car impounded by the police for thirty-

eight days).

                Despite the foregoing, Arriaza asserts that, like the

search-incident-to-arrest                    exception        at    issue      in     Gant,     “[t]he

automobile       exception             to    the     warrant       requirement          has    become

untethered           from        its        original      reasoning”            and     “has         been

unconstitutionally expanded beyond its proper scope.”                                       In Gant,

the Supreme Court determined that a search of a vehicle incident

to    a     recent     occupant’s            arrest      is    justified        “only       when     the

arrestee        is    unsecured             and    within      reaching        distance        of    the

passenger compartment at the time of the search” or when “it is

reasonable to believe evidence relevant to the crime of arrest

might     be    found       in    the       vehicle.”         Gant,      129    S.    Ct.     at     1719

(internal quotation marks and citation omitted).

                The    Supreme          Court       nonetheless          explicitly         mentioned

that      a    broader       application            of   the       search-incident-to-arrest

exception was unnecessary “to protect law enforcement safety and

evidentiary interests” because “[o]ther established exceptions

to    the     warrant       requirement            authorize       a    vehicle       search        under

additional       circumstances               when     safety       or    evidentiary          concerns

demand.”         Id. at 1721 (recognizing, for instance, that “[i]f

there is probable cause to believe a vehicle contains evidence

                                                     4
of criminal activity, United States v. Ross, 456 U.S. 798, 820-

821[ ] (1982), authorizes a search of any area of the vehicle in

which the evidence might be found”).             Thus, we hold that Gant

does    not   undermine   this   court’s   jurisprudence     pertaining   to

warrantless searches of impounded vehicles.             Cf. United States

v. Griffin, 589 F.3d 148, 154 n.8 (4th Cir. 2009) (declining to

apply Gant’s reasoning to protective searches where suspect had

not yet been arrested).

              Based on the foregoing, we affirm the district court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the    court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5